Exhibit 10.11
EXECUTION COPY
LETTER AMENDMENT NO. 4
to
AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
As of February 27, 2009

To:     Each of the Holders listed
on Exhibit A attached hereto

Ladies and Gentlemen:
     We refer to the Amended and Restated Note Purchase Agreement, dated as of
March 31, 2005, as amended as of June 22, 2005, November 1, 2005, March 13, 2006
and June 29, 2006, as Amended and Restated as of July 25, 2006 and as amended by
Letter Amendment No. 1 to Amended and Restated Note Purchase Agreement, dated as
of March 30, 2007, Letter Amendment No. 2 to Amended and Restated Note Purchase
Agreement, dated as of September 19, 2007, and Waiver and Letter Amendment No. 3
to Amended and Restated Note Purchase Agreement, dated as of November 7, 2008
(as so amended and restated and amended, the “Agreement”), among Crosstex
Energy, L.P., a Delaware limited partnership (the “Company”), on one hand, and
each of you (the “Holders”), on the other hand. Unless otherwise defined in this
Waiver and Letter Amendment No. 4 to Amended and Restated Note Purchase
Agreement (this “Amendment”), the terms defined in the Agreement shall be used
herein as therein defined.
     The Company has requested that the Holders agree to make certain amendments
to the Agreement as hereinafter provided. Subject to the terms and conditions
specified herein, and provided that the Company agrees to certain amendments to
the Agreement and the Notes set forth below, the Holders have indicated their
willingness to make such amendments requested by the Company as more
particularly set forth herein.
     Accordingly, subject to satisfaction of the conditions set forth in
paragraph 3 hereof, and in reliance on the representations and warranties of the
Company set forth in paragraph 2 hereof, the Holders hereby agree with the
Company to amend the Agreement and the Notes as provided in paragraph 1 below
effective as of the Amendment No. 4 Effective Date (as defined in paragraph 3
below).
     1. Amendments.
          (a) Paragraph 1A. Authorization of Series A Notes; Exhibit A-1;
Series A Notes. Paragraph 1A of the Agreement, Exhibit A-1 to the Agreement and
each outstanding Series A Note is hereby amended to change the interest rate
thereof from “7.45%” to “9.45% plus any Additional Interest” in each place where
it appears therein.

 



--------------------------------------------------------------------------------



 



          (b) Paragraph 1B. Authorization of Series B Notes; Exhibit A-2;
Series B Notes. Paragraph 1B of the Agreement, Exhibit A-2 to the Agreement and
each outstanding Series B Note is hereby amended to change the interest rate
thereof from “7.38%” to “9.38% plus any Additional Interest” in each place where
it appears therein.
          (c) Paragraph 1C. Authorization of Series C Notes, Exhibit A-3;
Series C Notes. Paragraph 1C of the Agreement, Exhibit A-3 to the Agreement and
each outstanding Series C Note is hereby amended to change the interest rate
thereof from “7.46%” to “9.46% plus any Additional Interest” in each place where
it appears therein.
          (d) Paragraph 1D. Authorization of Series D Notes, Exhibit A-4;
Series D Notes. Paragraph 1D of the Agreement, Exhibit A-4 to the Agreement and
each outstanding Series D Note is hereby amended to change the interest rate
thereof from “6.73%” to “8.73% plus any Additional Interest” in each place where
it appears therein.
          (e) Paragraph 1E. Authorization of Series E Notes; Exhibit A-5;
Series E Notes. Paragraph 1E of the Agreement, Exhibit A-5 to the Agreement and
each outstanding Series E Note is hereby amended to change the interest rate
thereof from “6.82%” to “8.82% plus any Additional Interest” in each place where
it appears therein.
          (f) Paragraph 1F. Authorization of Series F Notes; Exhibit A-6;
Series F Notes. Paragraph 1F of the Agreement, Exhibit A-6 to the Agreement and
each outstanding Series F Note is hereby amended to change the interest rate
thereof from “7.46%” to “9.46% plus any Additional Interest” in each place where
it appears therein and by amending the first sentence of the second paragraph of
paragraph 1F of the Agreement in its entirety to read as follows:
     “The term “Notes” as used in this Agreement shall mean any Series A Note,
any Series B Note, any Series C Note, any Series D Note, any Series E Note, any
Series F Note, any Additional Note and any PIK Note.”
          (g) Paragraphs 1H and 1I. Authorization of Issue of PIK Notes;
Additional Interest. New paragraphs 1H and 1I are added to the Agreement to read
as follows:
          “1H. PIK Notes.
          1H(1) Series A PIK Notes. The Company will authorize the issue of its
Senior Secured PIK Notes, Series A (the “Series A PIK Notes”) in an amount
sufficient to evidence the aggregate amounts of Additional Interest that it may
from time to time pay on the Series A Notes by adding such Additional Interest
to the principal of the Series A PIK Notes pursuant to paragraph 1I(i) hereof or
this paragraph 1H(1) and any Yield-Maintenance Amount that may be paid with
respect to the Series A Notes by adding such Yield-Maintenance Amount to the
principal of the Series A PIK Notes as provided in this Agreement, to be dated
the date of issue thereof, to mature on the PIK Note Maturity Date, to accrue
interest on the unpaid balance thereof from the date thereof until the principal
thereof shall have become due and payable at the rate of 9.45% per annum plus
any Additional Interest, and on the occurrence and during the continuation of an
Event of Default at the rate specified therein and are substantially in the form
of

2



--------------------------------------------------------------------------------



 



Exhibit A-1-B hereto. Interest on any principal of any Series A PIK Note due
before the date such principal is due (whether on the PIK Note Maturity Date, by
acceleration, optional or mandatory prepayment or otherwise) shall be paid by
adding such interest to the principal balance of such Series A PIK Note. The
term “Series A PIK Notes” as used herein shall include each Series A PIK Note
delivered pursuant to any provision of this Agreement and each Series A PIK Note
delivered in substitution or exchange of any such Series A PIK Note pursuant to
any such provision.
          1H(2) Series B PIK Notes. The Company will authorize the issue of its
Senior Secured PIK Notes, Series B (the “Series B PIK Notes”) in an amount
sufficient to evidence the aggregate amounts of Additional Interest that it may
from time to time pay on the Series B Notes by adding such Additional Interest
to the principal of the Series B PIK Notes pursuant to paragraph 1I(i) hereof or
this paragraph 1H(2) and any Yield-Maintenance Amount that may be paid with
respect to the Series B Notes by adding such Yield-Maintenance Amount to the
principal of the Series B PIK Notes as provided in this Agreement, to be dated
the date of issue thereof, to mature on the PIK Note Maturity Date, to accrue
interest on the unpaid balance thereof from the date thereof until the principal
thereof shall have become due and payable at the rate of 9.38% per annum plus
any Additional Interest, and on the occurrence and during the continuation of an
Event of Default at the rate specified therein and are substantially in the form
of Exhibit A-2-B hereto. Interest on any principal of any Series B PIK Note due
before the date such principal is due (whether on the PIK Note Maturity Date, by
acceleration, optional or mandatory prepayment or otherwise) shall be paid by
adding such interest to the principal balance of such Series B PIK Note. The
term “Series B PIK Notes” as used herein shall include each Series B PIK Note
delivered pursuant to any provision of this Agreement and each Series B PIK Note
delivered in substitution or exchange of any such Series B PIK Note pursuant to
any such provision.
          1H(3) Series C PIK Notes. The Company will authorize the issue of its
Senior Secured PIK Notes, Series C (the “Series C PIK Notes”) in an amount
sufficient to evidence the aggregate amounts of Additional Interest that it may
from time to time pay on the Series C Notes by adding such Additional Interest
to the principal of the Series C PIK Notes pursuant to paragraph 1I(i) hereof or
this paragraph 1H(3) and any Yield-Maintenance Amount that may be paid with
respect to the Series C Notes by adding such Yield-Maintenance Amount to the
principal of the Series C PIK Notes as provided in this Agreement, to be dated
the date of issue thereof, to mature on the PIK Note Maturity Date, to accrue
interest on the unpaid balance thereof from the date thereof until the principal
thereof shall have become due and payable at the rate of 9.46% per annum plus
any Additional Interest, and on the occurrence and during the continuation of an
Event of Default at the rate specified therein and are substantially in the form
of Exhibit A-3-B hereto. Interest on any principal of any Series C PIK Note due
before the date such principal is due (whether on the PIK Note Maturity Date, by
acceleration, optional or mandatory prepayment or otherwise) shall be paid by
adding such interest to the principal balance of such Series C PIK Note. The
term “Series C PIK Notes” as used herein shall include each Series C PIK Note
delivered pursuant to any provision of this Agreement and each Series C PIK Note
delivered in substitution or exchange of any such Series C PIK Note pursuant to
any such provision.

3



--------------------------------------------------------------------------------



 



          1H(4) Series D PIK Notes. The Company will authorize the issue of its
Senior Secured PIK Notes, Series D (the “Series D PIK Notes”) in an amount
sufficient to evidence the aggregate amounts of Additional Interest that it may
from time to time pay on the Series D Notes by adding such Additional Interest
to the principal of the Series D PIK Notes pursuant to paragraph 1I(i) hereof or
this paragraph 1H(4) and any Yield-Maintenance Amount that may be paid with
respect to the Series D Notes by adding such Yield-Maintenance Amount to the
principal of the Series D PIK Notes as provided in this Agreement, to be dated
the date of issue thereof, to mature on the PIK Note Maturity Date, to accrue
interest on the unpaid balance thereof from the date thereof until the principal
thereof shall have become due and payable at the rate of 8.73% per annum plus
any Additional Interest, and on the occurrence and during the continuation of an
Event of Default at the rate specified therein and are substantially in the form
of Exhibit A-4-B hereto. Interest on any principal of any Series D PIK Note due
before the date such principal is due (whether on the PIK Note Maturity Date, by
acceleration, optional or mandatory prepayment or otherwise) shall be paid by
adding such interest to the principal balance of such Series D PIK Note. The
term “Series D PIK Notes” as used herein shall include each Series D PIK Note
delivered pursuant to any provision of this Agreement and each Series D PIK Note
delivered in substitution or exchange of any such Series D PIK Note pursuant to
any such provision.
          1H(5) Series E PIK Notes. The Company will authorize the issue of its
Senior Secured PIK Notes, Series E (the “Series E PIK Notes”) in an amount
sufficient to evidence the aggregate amounts of Additional Interest that it may
from time to time pay on the Series E Notes by adding such Additional Interest
to the principal of the Series E PIK Notes pursuant to paragraph 1I(i) hereof or
this paragraph 1H(5) and any Yield-Maintenance Amount that may be paid with
respect to the Series E Notes by adding such Yield-Maintenance Amount to the
principal of the Series E PIK Notes as provided in this Agreement, to be dated
the date of issue thereof, to mature on the PIK Note Maturity Date, to accrue
interest on the unpaid balance thereof from the date thereof until the principal
thereof shall have become due and payable at the rate of 8.82% per annum plus
any Additional Interest, and on the occurrence and during the continuation of an
Event of Default at the rate specified therein and are substantially in the form
of Exhibit A-5-B hereto. Interest on any principal of any Series E PIK Note due
before the date such principal is due (whether on the PIK Note Maturity Date, by
acceleration, optional or mandatory prepayment or otherwise) shall be paid by
adding such interest to the principal balance of such Series E PIK Note. The
term “Series E PIK Notes” as used herein shall include each Series E PIK Note
delivered pursuant to any provision of this Agreement and each Series E PIK Note
delivered in substitution or exchange of any such Series E PIK Note pursuant to
any such provision.
          1H(6) Series F PIK Notes. The Company will authorize the issue of its
Senior Secured PIK Notes, Series F (the “Series F PIK Notes”) in an amount
sufficient to evidence the aggregate amounts of Additional Interest that it may
from time to time pay on the Series F Notes by adding such Additional Interest
to the principal of the Series F PIK Notes pursuant to paragraph 1I(i) hereof or
this paragraph 1H(6) and any Yield-Maintenance Amount that may be paid with
respect to the Series F Notes by adding such Yield-Maintenance Amount to the
principal of the Series F PIK Notes as provided in this

4



--------------------------------------------------------------------------------



 



Agreement, to be dated the date of issue thereof, to mature on the PIK Note
Maturity Date, to accrue interest on the unpaid balance thereof from the date
thereof until the principal thereof shall have become due and payable at the
rate of 9.46% per annum plus any Additional Interest, and on the occurrence and
during the continuation of an Event of Default at the rate specified therein and
are substantially in the form of Exhibit A-6-B hereto. Interest on any principal
of any Series F PIK Note due before the date such principal is due (whether on
the PIK Note Maturity Date, by acceleration, optional or mandatory prepayment or
otherwise) shall be paid by adding such interest to the principal balance of
such Series F PIK Note. The term “Series F PIK Notes” as used herein shall
include each Series F PIK Note delivered pursuant to any provision of this
Agreement and each Series F PIK Note delivered in substitution or exchange of
any such Series F PIK Note pursuant to any such provision. The term “PIK Notes”
as used in this Agreement shall mean any Series A PIK Note, any Series B PIK
Note, any Series C PIK Note, any Series D PIK Note, any Series E PIK Note and
any Series F PIK Note.
          1I. Additional Interest. In addition to the stated interest payable on
the Notes as set forth in paragraphs 1A through 1F hereof and in the forms of
the Notes, the Company agrees to pay interest on the outstanding principal
amount of each Note as follows (the additional interest payable as described in
(i), (ii) and (iii) of this paragraph 1I being called “Additional Interest”):
     (i) For (a) the period from the Amendment No. 4 Effective Date until the
end of the fiscal quarter ending March 31, 2009, and (b) any other fiscal
quarter (other than a fiscal quarter immediately following a fiscal quarter as
of the end of which the Leverage Ratio was less than 4.25 to 1.00, as
demonstrated by evidence provided by the Company to the Holders), the Company
agrees to pay interest on the Notes for such period or fiscal quarter, as the
case may be, at the rate of 1.25% per annum, payable on the last day of such
period or fiscal quarter, as the case may be and, with respect to any such
interest on any principal amount of any Note which becomes due (whether on the
PIK Maturity Date, by acceleration, optional or mandatory prepayment or
otherwise), on the date such principal becomes due. Any Additional Interest
payable under this paragraph 1I(i) with respect to any Note on any date before
the Refinancing Date shall be payable by adding the amount thereof to the
principal of the Related PIK Note, but shall otherwise be payable in cash.
     (ii) (a) If the Leverage Ratio as of the end of the fiscal quarter most
recently ended on or before the Refinancing Date is greater than or equal to
4.25 to 1.00, then, for the period from the Refinancing Date until the end of
the first fiscal quarter ending after the Refinancing Date, and (b) for any
other fiscal quarter ending after the Refinancing Date (other than a fiscal
quarter immediately following a fiscal quarter as of the end of which the
Leverage Ratio was less than 4.25 to 1.00, as demonstrated by evidence provided
by the Company to the Holders), the Company agrees to pay interest on the Notes
for such period or fiscal quarter, as the case may be, at the rate of 1.25% per
annum, payable on the last day of such period or fiscal quarter, as the case may
be and, with respect to any such interest on any principal amount of any Note
which becomes due (whether on the maturity date of such Note, by acceleration,
optional or mandatory

5



--------------------------------------------------------------------------------



 



prepayment or otherwise), on the date such principal becomes due. Any Additional
Interest payable under this paragraph 1I(ii) shall be payable in cash.
     (iii) (a) If the Leverage Ratio as of the end of the fiscal quarter ending
June 30, 2012 is greater than or equal to 4.00 to 1.00, then, for the fiscal
quarter ending September 30, 2012, and (b) for any other fiscal quarter ending
after the fiscal quarter ending September 30, 2012 (other than a fiscal quarter
immediately following a fiscal quarter as of the end of which the Leverage Ratio
was less than 4.00 to 1.00, as demonstrated by evidence provided by the Company
to the Holders), the Company agrees to pay interest on the Notes for such fiscal
quarter at the rate of 0.50% per annum, payable on the last day of such fiscal
quarter and, with respect to any such interest on any principal amount of any
Note which becomes due (whether on the maturity date of such Note, by
acceleration, optional or mandatory prepayment or otherwise), on the date such
principal becomes due; provided, however, that no Additional Interest shall be
payable under this clause (iii) for any fiscal quarter for which Additional
Interest is payable under clause (ii) of this paragraph 1I. Any Additional
Interest payable under this paragraph 1I(iii) shall be payable in cash.
     (iv) The payment of any Additional Interest at any increased rate of
interest provided in this paragraph 1I shall not constitute a waiver of any
Default or Event of Default.”
          (h) Paragraph 4A. Required Prepayments. Paragraph 4A of the Agreement
is hereby amended and restated in its entirety as follows:
          “4A. Required Prepayments.
          (i) Scheduled Prepayments. The Notes of each Series shall be subject
to required prepayments, if any, set forth in the Notes of such Series.
          (ii) Additional Required Prepayments.
          (a) Asset Disposition and Recovery Event Prepayments. Upon the receipt
by the Company or any Subsidiary of any Net Cash Proceeds of any Asset
Disposition or any Recovery Event (except to the extent a Reinvestment Notice
shall be delivered in respect of such Recovery Event), then on the date of
receipt by the Company or the applicable Subsidiary of such Net Cash Proceeds
related thereto (the “Asset Prepayment Date”), the Company shall immediately
prepay an aggregate principal amount of the Notes (other than PIK Notes) that is
equal to the product of (x) the amount of the Applicable Percentage of such Net
Cash Proceeds and (y) a fraction, the numerator of which is the outstanding
principal amount of all Notes (other than PIK Notes) on such Asset Prepayment
Date and the denominator of which is the sum of the outstanding principal amount
of all Bank Obligations on such Asset Prepayment Date plus the sum of the
outstanding principal amount of all Notes (other than PIK Notes) on such Asset
Prepayment Date. For purposes of calculating the Net Cash Proceeds received from
an Asset Disposition or from a Recovery Event,

6



--------------------------------------------------------------------------------



 



such proceeds shall be determined as of the date of the applicable Asset
Disposition or Recovery Event, whether or not received on such date, but no such
amount shall be required to be applied to prepayment of the Notes pursuant to
this paragraph 4A(ii)(a) until received by the applicable Person. The provisions
of this paragraph 4A(ii)(a) do not constitute a consent to the consummation of
any Asset Disposition not permitted by paragraph 6C(5).
          (b) Reinvestment Prepayment Date Prepayments. On each Reinvestment
Prepayment Date, the Company shall immediately prepay an aggregate principal
amount of the Notes (other than PIK Notes) that is equal to the product of
(x) the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event and (y) a fraction, the numerator of which is the outstanding principal
amount of all Notes (other than PIK Notes) on such Reinvestment Prepayment Date
and the denominator of which is the sum of the outstanding principal amount of
all Bank Obligations on such Reinvestment Prepayment Date plus the sum of the
outstanding principal amount of all Notes (other than PIK Notes) on such
Reinvestment Prepayment Date.
          (c) Debt Issuance Prepayments. Upon the receipt by the Company or any
Subsidiary of any Net Cash Proceeds from the issuance or incurrence of any Debt
for borrowed money (excluding any Debt incurred in accordance with clauses (i),
(ii), (iii), (iv), (v), (vi), (vii), (viii), (ix) or (xii) of paragraph 6C(2)),
then on the date of such issuance or incurrence (the “Debt Prepayment Date”),
the Company shall immediately prepay an aggregate principal amount of the Notes
(other than the PIK Notes) that is equal to the product of (x) the amount of the
Applicable Percentage of such Net Cash Proceeds and (y) a fraction, the
numerator of which is the outstanding principal amount of all Notes (other than
PIK Notes) on such Debt Prepayment Date and the denominator of which is the sum
of the outstanding principal amount of all Bank Obligations on such Debt
Prepayment Date plus the sum of the outstanding principal amount of all Notes
(other than PIK Notes) on such Debt Prepayment Date. The provisions of this
paragraph 4A(ii)(c) do not constitute a consent to the issuance or incurrence of
any Debt by the Company or any of its Subsidiaries not otherwise permitted
hereunder.
          (d) Equity Issuance Prepayments. Upon the receipt of the Company or
any Subsidiary of any Net Cash Proceeds from the issuance of any Equity
Interests, then on the date of receipt by the Company or the applicable
Subsidiary of such Net Cash Proceeds related thereto (the “Equity Prepayment
Date”), the Company shall immediately prepay an aggregate principal amount of
the Notes (other than the PIK Notes) that is equal to the product of (x) the
amount of the Applicable Percentage of such Net Cash Proceeds and (y) a
fraction, the numerator of which is the outstanding principal amount of all
Notes (other than PIK Notes) on such Equity Prepayment Date and the denominator
of which is the sum of the outstanding principal amount of all Bank Obligations
on such Equity Prepayment Date plus the sum of the outstanding principal amount
of all Notes (other than PIK Notes) on such Equity Prepayment Date. The
provisions of this

7



--------------------------------------------------------------------------------



 



paragraph 4A(ii)(d) do not constitute a consent to an Equity Issuance not
permitted hereunder.
          (e) Additional Required Prepayment Provisions. Prepayment of the Notes
to be prepaid pursuant to this paragraph 4A(ii) shall be at 100% of the
principal amount so prepaid, together with interest accrued on the principal
amount being prepaid and any Yield-Maintenance Amount with respect thereto;
provided, that, no Yield-Maintenance Amount shall be due with respect to the
prepayment of Notes from the Net Cash Proceeds of Recovery Events, except to the
extent that the aggregate principal amount of the Notes prepaid under this
paragraph 4A(ii) from the Net Cash Proceeds of Recovery Events exceeds
$20,000,000. The principal amount of any Note prepaid pursuant to this paragraph
4A(ii) shall be applied and reduce the required prepayments of such Note
referred to in paragraph 4A(i) hereof in the inverse order of their scheduled
due dates. Notwithstanding anything to the contrary contained in this Agreement,
prior to the Refinancing Date, any Yield-Maintenance Amount due and payable with
respect to any such prepayment of any Note pursuant to this paragraph 4A(ii)
shall be paid by adding the amount thereof to the outstanding amount of the
Related PIK Note.
          (f) Certain Recovery Amounts. To the extent that the Company or any
Subsidiary receives proceeds from any Recovery Event in excess of $10,000,000,
such proceeds shall be delivered to the Collateral Agent to be held as Cash
Collateral for the Bank Obligations and the Obligations in accordance with the
Intercreditor Agreement.
          (iii) Inability to Make Required Prepayments. The fact that the
Company does not or is unable for any reason to make any prepayment of the Notes
required under this paragraph 4A at the time required, including, without
limitation, because the Company is unable to borrow funds necessary to make such
prepayment under the Bank Agreement, shall not prevent such failure to make such
prepayment from constituting an Event of Default.”
          (i) Paragraph 4D. Application of Prepayments. Paragraph 4D of the
Agreement is hereby amended and restated in its entirety as follows:
          “4D. Application of Prepayments. Upon any partial prepayment of the
Notes of any Series pursuant to paragraph 4A(i), the amount so prepaid shall be
allocated to all outstanding Notes of such Series (including, for the purpose of
this paragraph 4D only, all Notes prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any of its Subsidiaries or Affiliates other
than by prepayment pursuant to paragraph 4A, 4B or 4F) in proportion to the
respective outstanding principal amounts thereof. Upon any partial prepayment of
the Notes pursuant to paragraph 4B, the amount to be prepaid shall be applied
pro rata to all outstanding Notes of all Series according to the respective
unpaid principal amounts thereof.”

8



--------------------------------------------------------------------------------



 



          (j) Paragraph 4F. Offer to Prepay Notes in the Event of Excess Cash
Flow. Paragraph 4F of the Agreement is hereby amended and restated in its
entirety as follows:
          “4F. Offer to Prepay Notes in the Event of Excess Cash Flow.
          (i) Notice of Offer to Prepay Notes. The Company will, at least
10 days prior to each Excess Cash Flow Prepayment Date, give written notice
thereof to each Holder. Such notice shall contain and constitute an offer to
prepay the Notes as described in paragraph 4F(iii) and shall be accompanied by
the certificate described in paragraph 4F(vi).
          (ii) Notice of Acceptance of Offer under Paragraph 4F(i). If the
Company shall at any time receive an acceptance to an offer to prepay Notes
under paragraph 4F(i) from some, but not all, of the Holders, then the Company
will, within two Business Days after the receipt of such acceptance, give
written notice of such acceptance to each other Holder which has notified the
Company that it requests to receive notices under this paragraph 4F(ii).
          (iii) Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph 4F(i) shall be an offer to prepay, in accordance with and subject to
this paragraph 4F, on the Excess Cash Flow Prepayment Date, a principal amount
of the Notes (other than PIK Notes) held by each Holder (in this case only,
“Holder” in respect of any Note registered in the name of a nominee for a
disclosed beneficial owner shall mean such beneficial owner) that is equal to
the product of (x) the Excess Cash Flow Prepayment Amount and (y) a fraction,
the numerator of which is the outstanding principal amount of Notes (other than
PIK Notes) held by such Holder on such Excess Cash Flow Prepayment Date and the
denominator of which is the sum of the outstanding principal amount of all Bank
Obligations on such Excess Cash Flow Prepayment Date plus the sum of the
outstanding principal amount of all Notes (other than PIK Notes) on such Excess
Cash Flow Prepayment Date.
          (iv) Acceptance. A Holder may accept the offer to prepay made pursuant
to paragraph 4F(i) by causing a notice of such acceptance to be delivered to the
Company prior to the Excess Cash Flow Prepayment Date. A failure by a Holder to
so respond to an offer to prepay made pursuant to this paragraph 4F prior to the
Excess Cash Flow Prepayment Date shall be deemed to constitute an acceptance of
such offer by such Holder.
          (v) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
paragraph 4F shall be at 100% of the principal amount so prepaid, together with
interest on such Notes accrued to the date of prepayment with respect to each
such Note without any Yield-Maintenance Amount. The prepayment shall be made on
the Excess Cash Flow Prepayment Date. The principal amount of any Note prepaid
pursuant to this paragraph 4F shall be applied and reduce the required
prepayments of such Note referred to in paragraph 4A(i) hereof in the inverse
order of their scheduled due dates.

9



--------------------------------------------------------------------------------



 



          (vi) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this paragraph 4F shall be accompanied by a certificate, executed by a
Responsible Officer of the Company and dated the date of such offer, specifying
(i) the Excess Cash Flow Prepayment Date, (ii) the date that such offer is made
pursuant to this paragraph 4F, (iii) the principal amount of each Note offered
to be prepaid, (iv) the interest that would be due on each Note offered to be
prepaid, (v) that the conditions of this paragraph 4F have been fulfilled, and
(vi) in reasonable detail, the calculation of the Excess Cash Flow relating to
such Excess Cash Flow Prepayment Date and the details of the calculation of the
amount of the Notes offered to be prepaid.”
          (k) Paragraph 5A. Reporting Requirements. Paragraph 5A of the
Agreement is hereby amended by (i) deleting the “and” at the end of clause (x),
(ii) amending and restating clause (xi), (iii) adding new clauses (xii), (xiii),
(xiv) and (xv) at the end thereof, (iv) deleting the second to the last
paragraph therein and (v) amending and restating the last paragraph in its
entirety as follows:
          “(xi) Monthly Financials, Operating Report and Cash Flow Budget. As
soon as available and in any event within 35 days after the end of each month of
each calendar year of the Company, commencing with the month ending February 28,
2009, (a) an unaudited Consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month and unaudited Consolidated statements
of operations, changes in partners’ capital and cash flows of the Company and
its Subsidiaries for the period commencing at the end of the preceding fiscal
year and ending with the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding period of the
preceding fiscal year and the actual to budgeted performance, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments and the
absence of footnotes) by the chief financial officer, chief accounting officer
or Vice President — Finance of the Ultimate General Partner as having been
prepared in accordance with GAAP, together with a certificate of said officer
stating that no Default or Event of Default has occurred and is continuing or,
if a Default or an Event of Default has occurred and is continuing, a statement
as to the nature thereof and the action that the Company proposes to take with
respect thereto, (b) an operating report containing the information specified on
Schedule 5A hereto and (c) a rolling 13 week cash flow budget in form mutually
satisfactory to the Required Holder(s) and the Company, including forecasts of
receipts and disbursements prepared by management of the Company and a
comparison of actual to budgeted performance;
          (xii) Interests in Real Property. As soon as available, but in any
event (a) within 60 days after the end of each fiscal quarter of each fiscal
year of the Company, commencing with the fiscal quarter ending March 31, 2009, a
summary of substantially all new real property interests (including owned and
leased properties, easements and other property interests) acquired and recorded
by the Company or any Subsidiary (“Newly Acquired Real Property Report”) during
the preceding fiscal quarter and (b) within 90 days after the Amendment No. 4
Effective Date, a report on the progress of completing the post-closing
requirements set forth in paragraph 5W;

10



--------------------------------------------------------------------------------



 



          (xiii) Capital Expenditures. As soon as available, but in any event
within 45 days after the end of each fiscal quarter of each fiscal year of the
Company, commencing with the fiscal quarter ending March 31, 2009, a report
detailing Capital Expenditures (i) actually made during such fiscal year of the
Company compared to the budgeted amount therefor and (ii) projected for the
remainder of such fiscal year;
          (xiv) Annual Budget. As soon as available, but in any event within
60 days after the end of each fiscal year of the Company, an annual business
plan and budget of the Company and its Subsidiaries on a Consolidated basis,
prepared on a basis consistent with past practices, including forecasts prepared
by management of the Company, in form reasonably satisfactory to the Required
Holder(s); and
          (xv) Other Information. Promptly upon request, such additional
information regarding the financial position, assets or business (including with
respect to environmental matters) of the Company or any Subsidiary as any Holder
may reasonably request from time to time.
Together with any financial statements delivered under clauses (i) or
(ii) hereof, the Company shall deliver a schedule showing the interest accrued
on the Notes during such fiscal quarter and showing the computations in
reasonable detail.”
          (l) Paragraph 5R. Newly Acquired Real Property. Paragraph 5R of the
Agreement is hereby amended and restated in its entirety as follows:
     “Paragraph 5R. Newly Acquired Real Property. Within 90 days (or such longer
period as permitted by the Collateral Agent in its sole discretion) after each
Newly Acquired Real Property Report is due, but in any event within 180 days
after each Newly Acquired Real Property Report is due, the Collateral Agent and
the Holders shall have received deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages and leasehold deeds of trust, in form
reasonably satisfactory to the Collateral Agent and its counsel and counsel for
the Required Holder(s), covering all real property interests owned by the
Company and each Guarantor as reflected on the Newly Acquired Real Property
Report (other than any such real property that the Collateral Agent and the
Required Holder(s) each determines a perfected Lien is unnecessary due to the
cost in relation to the benefit; provided, however, that such determination by
the Required Holder(s) shall not be required so long as the aggregate amount of
the cost of all real property with respect to which the Collateral Agent has
determined under this paragraph 5R a lien is unnecessary does not exceed
$5,000,000), duly executed by the Company or such Subsidiary.”
          (m) Paragraph 5S. Leverage Fee. A new paragraph 5S is hereby added to
the end of paragraph 5 to read as follows:
     “Paragraph 5S. Leverage Fee. The Company shall either make (a)(i)
prepayments of principal under the Bank Agreement resulting in corresponding
lending commitment reductions under the Bank Agreement in accordance with
Section 2.04(b)(vi) of the Bank Agreement (other than as a result of
Section 2.04(b)(viii) of the

11



--------------------------------------------------------------------------------



 



Bank Agreement) and (ii) corresponding payments of principal of the Notes (other
than PIK Notes) in accordance with paragraph 4A(ii) and/or (b)(i) prepayments of
principal under the Bank Agreement resulting in corresponding lending commitment
reductions under the Bank Agreement in accordance with Section 2.03(a) of the
Bank Agreement and (ii) prepayments of principal of the Notes (other than PIK
Notes) in accordance with paragraph 4B, but only if any lending commitment
reductions under the Bank Agreement occur simultaneously with a pro rata (in
accordance with the relative outstanding principal amount of the Bank
Obligations and the Notes (other than PIK Notes)) prepayment of the Notes (other
than PIK Notes) under paragraph 4B, in at least the cumulative amounts and on or
before the dates set forth on the Leverage Fee Grid or the Company will pay to
each Holder a leverage fee equal to the product of aggregate outstanding
principal amount of the Notes (other than PIK Notes) held by such Holder in
effect on the date set forth on the Leverage Fee Grid and the applicable
percentage set forth on the Leverage Fee Grid (collectively, the “Leverage
Fee”). Notwithstanding anything to the contrary contained herein, payments made
and corresponding commitment reductions related thereto under Sections 2.03(c)
and 2.04(b)(viii) of the Bank Agreement or the required prepayments of the Notes
under paragraphs 4A(i) and 4F shall not be included to determine Company’s
compliance with this paragraph 5S. Such Leverage Fee shall be fully earned on
the date indicated but shall be due and payable on the Refinancing Date. The
receipt by the Holders of any Leverage Fee shall not constitute a waiver of any
Default or Event of Default.
          To the extent that a consent from the Required Holder(s) is necessary
in order to permit a certain Asset Disposition for which the Net Cash Proceeds
are to be included in the calculation of cumulative prepayments required
hereunder, the Holders shall not charge a fee; provided, however, such agreement
not to charge a consent fee shall be limited to a consent for which the sole
purpose is to permit such Asset Disposition notwithstanding the $10,000,000
limitation in paragraph 6C(5)(vii).”
          (n) Paragraph 5T. Recalculation of Leverage Ratio. A new paragraph 5T
is hereby added to the end of paragraph 5 to read as follows:
     “Paragraph 5T. Recalculation of Leverage Ratio. If, as a result of any
restatement of or other adjustment to the financial statements of the Company,
the Company or the Required Holder(s) determine in good faith that (i) the
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Leverage Ratio would have
resulted in greater Additional Interest for such period, the Company shall
immediately and retroactively be obligated to pay to the Holders, promptly on
demand by the Required Holder(s) (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Company under the
Bankruptcy Code of the United States, automatically and without further action
by any Holder), an amount equal to the excess of the amount of Additional
Interest that should have been paid for such period that is greater than the
amount of Additional Interest actually paid by the Company for such period. This
paragraph shall not limit the rights of any Holder under any other provision of
this Agreement. The Company’s obligations under this paragraph shall survive the
repayment of all Obligations hereunder.”

12



--------------------------------------------------------------------------------



 



          (o) Paragraph 5U. Quarterly Update Calls. A new paragraph 5U is hereby
added to the end of paragraph 5 to read as follows:
     “Paragraph 5U. Quarterly Update Calls. The Company shall have a periodic
update call with the Holders within 45 days after the last Business Day of each
fiscal quarter of the Company (or at another time reasonably requested by the
Required Holder(s)) to discuss matters reasonably requested by the Required
Holder(s) including but not limited to progress updates on the Company’s
strategic alternatives.”
          (p) Paragraph 5V. Cash Management Accounts. A new paragraph 5V is
hereby added to the end of paragraph 5 to read as follows:
     “Paragraph 5V. Cash Management Accounts. The Company shall and cause its
Subsidiaries to maintain its deposit accounts, disbursement accounts and other
cash management accounts (collectively, the “Cash Management Accounts”) with a
Bank or an Affiliate of a Bank which is a party to the Intercreditor Agreement,
provided, however, to the extent that a Cash Management Account is with a Bank
or an Affiliate of a Bank that ceases to be a party to the Bank Agreement
Documents, the Company shall cause such account to be transferred to another
Bank or closed within 30 days.”
          (q) Paragraph 5W. Post-Closing Covenants. A new paragraph 5W is hereby
added to the end of paragraph 5 to read as follows:
          “Paragraph 5W. Post-Closing Covenants.
     (a) Within 90 days (or such longer period as permitted by the Collateral
Agent in its sole discretion) after the Amendment No. 4 Effective Date, but in
any event within 180 days after the Amendment No. 4 Effective Date, the Company
shall deliver to the Collateral Agent and the Holders the following:
     (i) deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust, in form reasonably satisfactory to the
Collateral Agent and its counsel and counsel for the Required Holder(s), and
covering all unencumbered property interests held by the Company and each
Guarantor as reflected on the Perfection Certificate (other than any such real
property that the Collateral Agent and the Required Holder(s) each determines a
perfected Lien is unnecessary due to the cost in relation to the benefit;
provided, however, that such determination by the Required Holder(s) shall not
be required so long as the aggregate amount of the cost of all real property
with respect to which the Collateral Agent has determined under this paragraph
5W(i) a lien is unnecessary does not exceed $10,000,000), duly executed by the
Company or such Guarantor;
     (ii) account control agreements in form reasonably satisfactory to the
Collateral Agent and counsel to the Required Holder(s) and duly executed by the
appropriate parties with respect to each deposit account and each securities
account of the Company and each Subsidiary that is not already the subject to an
account control agreement in favor of the Collateral Agent; and

13



--------------------------------------------------------------------------------



 



     (iii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the
Holders, the Banks and the Administrative Agent under the Bank Agreement, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Company and
its Subsidiaries that constitute Collateral.
     (b) Within 5 Business Days after the Amendment No. 4 Effective Date, the
Company shall deliver to each Holder duly executed (i) amended and restated
Notes to reflect the amendments thereto made in Amendment No. 4 and (ii) Related
PIK Notes.
     (c) Within 45 days after the Amendment No. 4 Effective Date, the Company
shall deliver to the Collateral Agent and the Holders, a complete and duly
executed updated Perfection Certificate in form and substance reasonably
satisfactory to counsel to the Holders.”
          (r) Paragraph 6A(1). Capital Expenditures. Paragraph 6A(1) of the
Agreement is hereby amended and restated in its entirety as follows:
     “Paragraph 6A(1). Capital Expenditures. The Company will not, or permit any
Subsidiary to, make or become legally obligated to make any Capital Expenditure,
except for Capital Expenditures in the ordinary course of business not
exceeding, in the aggregate for the Company and its Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year;

          Fiscal Year   Amount  
2009
  $ 120,000,000  
2010 and any fiscal year thereafter
  $ 75,000,000  

provided, however; that (i) any amounts of permitted Capital Expenditures not
made during any fiscal year may be carried forward and expended during the
subsequent fiscal year, (ii) Capital Expenditures in the amount of $18,400,000
that, in accordance with GAAP, have been accrued by the Company on its financial
statements for the fiscal year ended December 31, 2008 but made in 2009 shall be
excluded when calculating the Capital Expenditures made in 2009, and (iii) the
limitation on Capital Expenditures set forth above for fiscal year 2010 and
thereafter shall not apply after the Leverage Ratio as of the end of each fiscal
quarter for four consecutive fiscal quarters for the Company and its
Subsidiaries on a Consolidated basis is less than 4.25 to 1.00. Notwithstanding
anything to the contrary contained herein, Capital Expenditures made with Excess
Proceeds shall be excluded from the calculation of aggregate Capital
Expenditures permitted hereunder for any fiscal year.”
          (s) Paragraph 6A(2). Interest Charge Coverage Ratio. Paragraph 6A(2)
of the Agreement is hereby amended and restated in its entirety as follows:

14



--------------------------------------------------------------------------------



 



     “6A(2). Interest Charge Coverage Ratio. The Company shall not, as of the
end of any fiscal quarter, permit the Interest Charge Coverage Ratio for the
Company and its Subsidiaries on a Consolidated basis to be less than the
applicable ratio set forth below:

          Minimum Interest Charge Fiscal quarter ending:   Coverage Ratio
March 31, 2009
  1.75:1.00 June 30, 2009   1.50:1.00 September 30, 2009   1.30:1.00
December 31, 2009   1.15:1.00 March 31, 2010   1.25:1.00 June 30, 2010  
1.50:1.00 September 30, 2010 and
December 31, 2010   1.75:1.00 March 31, 2011 and each fiscal
quarter thereafter   2.50:1.00”

          (t) Paragraph 6A(3). Leverage Ratio. Paragraph 6A(3) of the Agreement
is hereby amended and restated in its entirety as follows:
     “6A(3). Leverage Ratio. The Company shall not, as of the end of any fiscal
quarter, permit the Leverage Ratio for the Company and its Subsidiaries on a
Consolidated basis to be greater than the applicable ratio set forth below:

          Maximum Leverage Fiscal quarter ending:   Ratio March 31, 2009  
7.25:1.00 June 30, 2009 and
September 30, 2009   8.25:1.00 December 31, 2009   8.50:1.00 March 31, 2010  
8.00:1.00 June 30, 2010   6.65:1.00 September 30, 2010   5.25:1.00 December 31,
2010   5.00:1.00 March 31, 2011, June 30, 2011,
September 30, 2011, December 31, 2011
and March 31, 2012   4.50:1.00 June 30, 2012 and each fiscal quarter
thereafter   4.25:1.00”

          (u) Paragraph 6B. Distribution, Etc. Clauses (ii) and (iii) of
paragraph 6B of the Agreement are hereby amended and restated in their entirety
as follows:
     “(ii) provided that no PIK Notes are outstanding and no Default or Event of
Default exists before or immediately after such distribution (a) so long as the
Leverage Ratio as of the fiscal quarter as to which such Minimum Quarterly
Distribution relates is less than 4.25:1.00 but greater than or equal to
4.00:1.00 (after giving pro forma effect to such Minimum Quarterly Distributions
described hereunder as though paid in such fiscal

15



--------------------------------------------------------------------------------



 



quarter), the Company may declare and pay Minimum Quarterly Distributions and
(b) so long as the Leverage Ratio as of the fiscal quarter as to which such
Quarterly Distribution relates is less than 4.00:1.00 (after giving pro forma
effect to such Quarterly Distributions described hereunder as though paid in
such fiscal quarter), the Company may declare and pay Quarterly Distributions;
     (iii) the Company may pay Minimum Quarterly Distributions and Quarterly
Distributions within 60 days after the date of declaration thereof if, at the
date of declaration, such payment would comply with clause (ii) of this
paragraph 6B;”
          (v) Paragraph 6C(1). Liens, Etc. Paragraph 6C(1) of the Agreement is
hereby amended by (i) amending and restating clause (i) in its entirety,
(ii) amending and restating clause (iii) in its entirety, (iii) deleting the
“and” at the end of clause (xi), (iv) deleting the “.” at the end of clause
(xii) and inserting therefor “; and” and (v) adding a new clause (xiii) at the
end thereof as follows:
     “(i) Liens created by the Security Documents (provided, that the
obligations of the Company to the Banks and Affiliates of the Banks in respect
of Interest Rate Contracts and Hydrocarbon Hedge Agreements may be secured by
such Liens only so long as, with respect to each Bank or Affiliate thereof, the
Bank remains a Bank under the Bank Agreement and such Bank or such Affiliate is
a party to the Intercreditor Agreement);
* * *
     (iii) Liens securing obligations of such Person as lessee under Capital
Leases permitted by paragraph 6C(2)(viii);
* * *
     (xiii) Liens on any Hydrocarbon Cash Collateral provided for the benefit of
the New York Mercantile Exchange that do not exceed $50,000,000 in the aggregate
at any time outstanding.”
          (w) Paragraph 6C(2). Debt. Paragraph 6C(2) of the Agreement is hereby
amended by (i) deleting the last paragraph of paragraph 6C(2) and (ii) amending
and restating clauses (vii), (viii) and (x) in their entirety as follows:
          “(vii) [Intentionally Deleted];
     (viii) Debt in respect of Capital Leases and Debt secured by Liens
permitted by paragraph 6C(1)(iv), not exceeding $70,000,000 in aggregate
principal amount at any time outstanding;
* * *
     (x) unsecured Debt in addition to Debt otherwise permitted herein not
exceeding $30,000,000 in aggregate principal amount at any time outstanding;
provided,

16



--------------------------------------------------------------------------------



 



that, on and after the Amendment No. 4 Effective Date, no Debt shall be
permitted under this clause (x) other than Debt issued or incurred by the
Company or any Subsidiary that is a Guarantor;”
          (x) Paragraph 6C(4). Mergers, Acquisitions, Etc. Paragraph 6C(4) of
the Agreement is hereby amended by (i) amending and restating clause (i) in its
entirety, (ii) deleting the “and” at the end of clause (iv), (iii) deleting the
“.” at the end of clause (v) and inserting therefor “; and” and (iv) adding a
new clause (vi) at the end thereof as follows:
     “(i) so long as no Default or Event of Default exists before or immediately
after such event, the Company or any Subsidiary may make any Acquisition;
provided, however, that any such Acquisition shall be permitted only if,
(a) before the effectiveness of such Acquisition and to the extent required by
the Required Holders, the Company delivers to the Holders (I) guaranties,
mortgages, deeds of trust, security agreements, releases, UCC financing
statements and UCC terminations, duly executed by the parties thereto, in form
and substance satisfactory to the Required Holders and accompanied by UCC
searches, title investigations and legal opinions (except with respect to
priority) demonstrating that, upon the effectiveness of such Acquisition and the
recording and filing of any necessary documentation, the Collateral Agent will
have an Acceptable Security Interest on the Property to be acquired, (II) such
other legal opinions in relation to the documents described in the foregoing
subclause (I) as the Required Holders may reasonably request, and (III) evidence
of company authority to enter into, and environmental assessments with respect
to, such Acquisition, (b) the Company or such Guarantor is the acquiring or
surviving entity, (c) the Acquisition would not reasonably be expected to cause
a Default or Event of Default, (d) after giving effect to such Acquisition on a
pro forma basis, the Company would have been in compliance with all of the
covenants contained in this Agreement, including, without limitation, paragraph
6A as of the end of the most recent fiscal quarter, (e) the acquisition target
is in the same or similar line of business as the Company and its Subsidiaries,
(f) the terms of paragraph 6G are satisfied, and (g) if such Acquisition occurs
before the Bank Agreement Refinancing Date or if the Leverage Ratio as of the
fiscal quarter most recently ended prior to such Acquisition (after giving
effect to such Acquisition on a pro forma basis) is greater than or equal to
4.25:1.00, such Acquisition is funded solely by use of Excess Proceeds;
* * *
     (vi) so long as no Default or Event of Default exists before or immediately
after such event, the Company may merge with or consolidate with any other
Person, provided, however, that such merger or consolidation shall be permitted
only if, (a) the Company is the surviving entity of such merger or
consolidation, (b) no Change of Control results therefrom, (c) immediately after
giving effect to such merger or consolidation, the Leverage Ratio and the
Interest Charge Coverage Ratio shall not be negatively impacted, (d) the
Collateral Agent will have an Acceptable Security Interest in all of the
Collateral and each Guarantor will remain a Guarantor of the Obligations (unless
such Guarantor is dissolved or merged into another Guarantor in connection with
such transaction as otherwise permitted by this paragraph 6C(4)) and (e) the
result of

17



--------------------------------------------------------------------------------



 



such merger taken as a whole will not be materially adverse to the interests of
the Holders; provided, however, if as a result of such transaction the Company’s
entity type (e.g., corporation, partnership, limited liability company or other)
or tax nature changes (i) the Company shall deliver to the Holders such opinions
of counsel and corporation, limited liability company or partnership documents
in connection therewith as the Required Holder(s) may reasonably request and
(ii) the Company and the Holders agree that this Agreement will be amended in a
manner reasonably satisfactory to the Required Holder(s) (x) to make appropriate
changes to reflect any changes to the entity type and/or tax nature of the
Company while preserving the substance and terms of this Agreement and
(y) without the payment of a consent fee or other fee with respect solely to the
amendments to this Agreement specified in clause (x).”
          (y) Paragraph 6C(5)(vii). Sales, Etc. of Property.
Paragraph 6C(5)(vii) of the Agreement is hereby amended and restated in its
entirety as follows:
     “(vii) so long as no Default or Event of Default has occurred and is
continuing or exists before or immediately after such event, (a) sales or
transfers of new equipment by the Company or any Subsidiary in the ordinary
course of business consistent with historical practice to any Person whereby the
Company or any Subsidiary shall then or thereafter rent or lease as lessee such
new equipment or any part thereof to use for substantially the same purpose or
purposes as the new equipment sold or transferred, (b) relatively
contemporaneous like-kind exchanges in the ordinary course of business and
consistent with historical practice of the Company’s or its Subsidiaries’ assets
for consideration not exceeding $10,000,000 in the aggregate in any fiscal year
of the Company and (c) other sales, leases, transfers and dispositions of
Property for consideration not exceeding $10,000,000 in the aggregate in any
fiscal year of the Company (such amount not to include the proceeds of the
Arkoma Sale); provided, that, the Net Cash Proceeds of such dispositions
permitted by clauses (a) and (c) are used to prepay Notes to the extent required
under paragraph 4A(ii)(a).”
          (z) Paragraph 6J. Bank Agreement. Paragraph 6J is hereby amended and
restated in its entirety to read as follows:
     “Paragraph 6J. Bank Agreement. The Company will not amend, supplement or
otherwise modify any term of the Bank Agreement without the prior written
consent of the Required Holder(s), which consent will not be unreasonably
withheld, which amendment, supplement or modification would have the effect of
(i) increasing the aggregate commitments under the Bank Agreement above
$1,300,000,000, (ii) increasing the rate of interest except with respect to
imposing the default rate as provided for in the Bank Agreement on the date
hereof or any fees charged on the Bank Obligations, (iii) adding any affirmative
covenant, negative covenant or event of default, (iv) changing any affirmative
covenant, negative covenant or event of default, or any definition used therein,
if such change is adverse to the Company or (v) making any other change
materially adverse to the interests of the Holders.”
          (aa) Paragraph 6N. Equity Issuance Proceeds. Paragraph 6 of the
Agreement is hereby amended to add a new paragraph 6N as follows:

18



--------------------------------------------------------------------------------



 



     “6N. Equity Issuance Proceeds. The Company shall not receive any proceeds
from any Equity Issuance, unless it shall have provided to the Holders a
certificate signed by a Responsible Officer of the Company certifying that all
of the conditions to borrowing under the Bank Agreement have been fulfilled or
will be fulfilled after any payment of any such proceeds to the Banks under the
Bank Agreement and that the Company will be able to borrow under the Bank
Agreement the funds necessary to enable the Company to make the prepayments on
the Notes required pursuant to paragraph 4A(ii)(d) as a result of such Equity
Issuance.”
          (bb) Paragraph 6O. Hydrocarbon Hedge Agreements and Interest Rate
Contracts. A new paragraph 6O is added to the end of paragraph 6 to read as
follows:
     “Paragraph 6O. Hydrocarbon Hedge Agreements and Interest Rate Contracts.
The Company shall not and shall not permit any Subsidiary to be a party to or in
any manner liable on any Hydrocarbon Hedge Agreement or Interest Rate Contract
except:
     (i) Hydrocarbon Hedge Agreements with the purpose and effect of hedging
prices on Hydrocarbons that are (i) consistent in all material respects with the
Company’s risk management policies and historical practices and (ii) not
speculative in nature;
     (ii) Interest Rate Contracts with the purpose and effect of fixing interest
rates on a principal amount of indebtedness of the Company that is accruing
interest at a variable rate that are (a) consistent with the Company’s risk
management policies and historical practices and (b) not speculative in nature;
and
     (iii) Except for the Collateral under the Security Documents with respect
to the Bank Obligations and the Obligations, no Hydrocarbon Hedge Agreement or
Interest Rate Contract maintained with any Bank or any Affiliate of a Bank may
require the Company or any Subsidiary to put up money, assets or other security
against the event of its nonperformance prior to actual default by the Company
or any Subsidiary in performing its obligations. No documents evidencing a
Hydrocarbon Hedge Agreement or Interest Rate Contract maintained with any Bank
or any Affiliate of any Bank shall be amended or modified in any way to
advantage a counterparty thereto without amending or modifying all Hydrocarbon
Hedge Agreements or Interest Rate Contracts (as applicable) maintained with any
Bank or any Affiliate of a Bank to equally advantage such other counterparties.”
          (cc) Paragraph 7A(ii). Acceleration. Paragraph 7A(ii) of the Agreement
is hereby amended and restated in its entirety as follows:
     “(ii) the Company defaults in the payment of any Leverage Fee or interest
on any Note for more than three Business Days after the date due; or”

19



--------------------------------------------------------------------------------



 



          (dd) Paragraph 7A(xiv) and (xv). Acceleration. Paragraphs 7A(xiv) and
(xv) of the Agreement are hereby amended by deleting the reference to
“paragraphs 6C(5) and 11T” where it appears therein and inserting therefor
“paragraph 6C(5)”.
          (ee) Paragraph 10A. Yield-Maintenance Terms. Paragraph 10A of the
Agreement is hereby amended by amending and restating the following terms as
follows:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4A(ii) or 4B or is declared to
be immediately due and payable pursuant to paragraph 7A, as the context
requires.
     “Designated Spread” means 1.00% in the case of each Series A Note and
Series B Note, 0.50% in the case of each Series C Note, Series D Note, Series E
Note and Series F Note, and 0% in the case of each Note of any other Series
unless the Supplement with respect to the Notes of such Series specifies a
different Designated Spread, in which case Designated Spread shall mean, with
respect to each Note of such Series, the Designated Spread so specified;
provided, that, for purposes of determining the Yield-Maintenance Amount of any
Note upon acceleration thereof as a result of a failure by the Company to make
any prepayment of the Notes required by paragraph 4A(ii)(d), then the Designated
Spread provided herein for each Series of Notes shall be equal to 0.50%.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4A(ii) or 4B or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.
          (ff) Paragraph 10A. Yield-Maintenance Terms. Paragraph 10A of the
Agreement is hereby further amended by amending the definition of
“Yield-Maintenance Amount” to add a new sentence at the end thereof to read as
follows:
     “Notwithstanding any provisions in clauses (a) through (f) above, upon
acceleration of any Note as a result of a failure by the Company to make any
prepayment of the Notes required by paragraph 4A(ii)(d), the Yield-Maintenance
Amount for each Note shall be an amount equal to the excess, if any, of the
Discounted Value of the Called Principal of such Note over the sum of (i) such
Called Principal plus (ii) interest accrued thereon as of (including interest
due on) the Settlement Date with respect to such Called Principal, no matter
what the Settlement Date is with respect to such acceleration, if greater than
the amount that is otherwise determined pursuant the applicable clause
(a) through (f) for such Note.”
          (gg) Paragraph 10B. Other Terms. Paragraph 10B of the Agreement is
hereby amended by amending and restating or adding the following new terms in
their appropriate alphabetical order as follows:
     “Additional Interest” shall have the meaning specified in paragraph 1I.
     “Amendment No. 4” means Letter Amendment No. 4, dated as of February 27,
2009, among the Company and the Holders.

20



--------------------------------------------------------------------------------



 



     “Amendment No. 4 Effective Date” shall have the meaning given in Amendment
No. 4.
     “Applicable Percentage” means, (a) with respect to the Net Cash Proceeds
from any Asset Disposition, Recovery Event or issuance or incurrence of Debt,
other than Debt permitted by paragraph 6C(2), 100% and (b) with respect to Net
Cash Proceeds from the issuance or incurrence of any Debt permitted by paragraph
6C(2)(x) or 6C(2)(xi) or any Equity Issuance, the percentage set forth below for
such proceeds:

                  Leverage Ratio             (giving pro forma effect to        
    such transaction and the use             of proceeds thereof for the        
  Percentage of Net proportional level of   Percentage of   Cash Proceeds from
Leverage Ratio)   Net Cash Proceeds   Equity Issuances that as of the fiscal
quarter most   from Debt that must be   must be used for recently ended   used
for prepayment   prepayment
³ 4.50
    100 %     50 %
³ 3.50 and < 4.50
    50 %     25 %
< 3.50
    0 %     0 %

     “Arkoma Sale” means the transactions contemplated by that certain Asset
Purchase Agreement dated as of February 9, 2009, among Producers Gas Gathering,
JV, Crosstex Arkoma, LLC, and Crosstex Energy Services, L.P.
     “Asset Disposition” means any sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property or
any series of related dispositions of Property by the Company or any Subsidiary,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith in which the Property disposed either (a) generates EBITDA
greater than or equal to 1% of EBITDA for the four fiscal quarter period ending
as of the most recent fiscal quarter for which the Company has delivered
financial statements pursuant to paragraph 5A(i) or (ii) or (b) has an aggregate
book value greater than 1% of the book value of the consolidated assets of the
Company and its Subsidiaries as of the end of the most recent fiscal quarter for
which the Company has delivered financial statements pursuant to paragraph 5A(i)
or (ii); provided, that the term “Asset Disposition” shall not include any
transaction permitted by (x) paragraph 6C(5)(i), (y) the first $5,000,000 of Net
Cash Proceeds received in any fiscal year of the Company or its Subsidiaries in
the aggregate pursuant to paragraph 6C(5)(ii), and (z) paragraph 6C(5)(iii),
(iv), (v), (vi) or (vii)(b); provided, that, no sale, transfer, license, lease
or other disposition of Property shall be excluded as an “Asset Disposition” if
resulting in a permanent reduction in the lending commitments under the Bank
Agreement.
     “Bank Agreement Refinancing Date” means the date of the refinancing
(whether (i) by amendment and restatement of the Bank Agreement that extends the
terms of the commitments to lend or provide other financial accommodations
thereunder

21



--------------------------------------------------------------------------------



 



to after June 29, 2011 or (ii) otherwise) of the Company’s obligations under the
Bank Agreement.
     “Bank Leverage Fee” means a fee equal to the product of aggregate
commitments in effect under the Bank Agreement on the date set forth on the
Leverage Fee Grid and the applicable percentage set forth on the Leverage Fee
Grid.
     “Capital Assets” means, with respect to any Person, all equipment, fixed
assets and real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any Capital
Asset (excluding normal replacements and maintenance which are properly charged
to current operations). For purposes of this definition, the purchase price (or,
if such Capital Asset has already been purchased, the fair market value) of any
Capital Asset that is traded in, swapped or exchanged for any existing Capital
Asset or with insurance proceeds shall be included in Capital Expenditures only
to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such Capital Asset for the Capital Asset being
traded in at such time or the amount of such insurance proceeds, as the case may
be.
     “Cash Interest Expense” means, for the Company and its Subsidiaries
determined on a Consolidated basis, for any period, Interest Expense for such
period, less, to the extent included in the calculation of Interest Expense, the
sum of (a) any Additional Interest paid during such period by adding the amount
thereof to any PIK Note (to the extent attributable to interest for such period)
and interest on the PIK Notes, (b) amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses incurred by the
Company or any of its Subsidiaries, and (c) the incurrence of any obligation to
pay the Leverage Fee and the Bank Leverage Fee.
     “Cash Management Accounts” shall have the meaning specified in paragraph
5V.
     “Collateral” means all Collateral as defined in each of the Security
Agreements and each of the Mortgages and all property in which a security
interest is granted to the Collateral Agent under any other Security Document.
     “Costs of Amendments” means all upfront, consent, legal, professional and
advisory fees paid by the Company (whether or not incurred by the Company) in
connection with the negotiation and execution, delivery and performance of the
Company’s obligations under (a) each amendment to the Bank Agreement executed on
or prior to the Amendment No. 4 Effective Date, among the Company, the Banks
party thereto, and the Administrative Agent and (b) each amendment to this
Agreement executed on or prior to the Amendment No. 4 Effective Date, among the
Company, the Guarantors and the Holders party thereto.

22



--------------------------------------------------------------------------------



 



     “Default Rate” means, for any Note at any time upon the occurrence of an
Event of Default and until such Event of Default has been cured or waived in
writing, a rate of interest per annum from time to time equal to the lesser of
(i) the maximum rate permitted by applicable law and (ii) the greater of (a) 2%
over the coupon rate for such Note over the rate of interest in effect
immediately prior to such Event of Default and (b) 2.0% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New York
City as its Prime Rate, plus, in either case, any Additional Interest.
     “EBITDA” means, for the Company and its Subsidiaries on a Consolidated
basis for any period, (a) Net Income for such period plus (b) to the extent
deducted in determining Net Income, Interest Expense, taxes, depreciation,
amortization and other noncash items for such period minus (c) to the extent
included in determining Net Income, all noncash items increasing Net Income for
such period plus (d) to the extent deducted in determining Net Income, Costs of
Amendments. Notwithstanding the foregoing, the purchase price of commodity
derivative instruments, net of all proceeds from the sale of such instruments,
may be amortized over the remaining term of such instruments.
     For purposes of calculating the Leverage Ratio and Interest Coverage Ratio,
EBITDA shall be calculated, on a pro forma basis, after giving effect to,
without duplication, any Acquisition permitted under the terms of this Agreement
occurring during the period commencing on the first day of such period to and
including the date of such Acquisition (the “Reference Period”), as if such
Acquisition occurred on the first day of the Reference Period. In making the
calculation contemplated by the preceding sentence, EBITDA generated or to be
generated by such acquired Person or by such acquired Property shall be
determined in good faith by the Company based on reasonable assumptions and may
take into account pro forma expenses that would have been incurred by the
Company and its Subsidiaries in the operation of such acquired Person or
acquired Property, during such period computed on the basis of personnel
expenses for employees retained or to be retained by the Company and its
Subsidiaries in the operation of such acquired Person or acquired Property and
non-personnel costs and expenses incurred by the Company and its Subsidiaries in
the operation of the Company’s and its Subsidiaries’ business at similarly
situated facilities of the Company or any of its Subsidiaries; provided,
however, that such pro forma calculations shall be reasonably acceptable to the
Required Holder(s) if the Company does not provide the Holder with an Approved
Consultant’s Report supporting such pro forma calculations.
     For purposes of calculating the Leverage Ratio and the Interest Coverage
Ratio, EBITDA shall be calculated by deducting, to the extent previously
included in the calculation for any relevant period, EBITDA attributable to a
particular asset subject to an Asset Disposition prepayment required by
paragraph 4A(ii)(a) after giving effect to such Asset Disposition occurring
during the period commencing on the first day of such period to and including
the date of such Asset Disposition (the “Asset Disposition Reference Period”),
as if such Asset Disposition occurred on the first day of the Asset Disposition
Reference Period.

23



--------------------------------------------------------------------------------



 



     Notwithstanding any provision of this Agreement which may otherwise be to
the contrary, if any lease pursuant to the Eunice Lease Documents is treated
under GAAP as a Capital Lease, then, for all computations of EBITDA hereunder,
such lease shall be treated as an operating lease and Net Income, Interest
Expense, taxes, depreciation, amortization and other noncash items, for all
purposes of determining EBITDA under this Agreement for any period, shall be
adjusted as though such lease was accounted for as an operating lease.
     “ECF Capital Expenditures” means, for any period, without duplication, the
sum of all expenditures made by the Company and its Subsidiaries during such
period for Capital Assets, but excluding (a) any such expenditures financed with
Excess Proceeds, and (b) expenditures made with amounts paid to the Company and
its Subsidiaries by third parties aiding in construction for such Capital
Assets. For the sake of clarity amounts paid to the Company and its Subsidiaries
by third parties aiding in construction for Capital Assets that have not been
expended in construction for such Capital Assets shall not be included in the
calculation of ECF Capital Expenditures.
     “Excess Cash Flow” means, for any fiscal year of the Company, the excess
(if any) of (a) EBITDA for such fiscal year (without giving effect to any pro
forma adjustments made to EBITDA as a result of Acquisitions or Asset
Dispositions) over (b) the sum (for such fiscal year), without duplication, of
(i) Cash Interest Expense, (ii) scheduled principal repayments on the
Obligations and scheduled principal repayments and amortization of Debt
permitted by paragraph 6C(2)(viii), to the extent actually made, (iii) all taxes
actually paid in cash by the Company and its Subsidiaries during such fiscal
year (excluding items included in this calculation during the prior year as a
reserve) or that will be paid within six months after the end of such fiscal
year and for which reserves have been established, (iv) all prepayments of Debt
made by the Company pursuant to Section 2.03 of the Bank Agreement in amounts
equal to the corresponding lending commitment reductions under the Bank
Agreement in connection with such prepayments, (v) ECF Capital Expenditures
actually made by the Company and its Subsidiaries as permitted hereunder, but
excluding any such ECF Capital Expenditures made in such fiscal year where a
certificate in the form contemplated by the following clause (vi) was previously
delivered and (vi) ECF Capital Expenditures that the Company or any of its
Subsidiaries shall, during such fiscal year, become obligated to make but that
are not made during such fiscal year, provided that the Company shall deliver a
certificate to the Holders not later than 90 days after the end of such fiscal
year, signed by a Responsible Officer and certifying that such ECF Capital
Expenditures were made during such 90-day period and were not financed with
Excess Proceeds.
     “Excess Cash Flow Prepayment Amount” means an amount equal to 75% of Excess
Cash Flow from each of the Company’s fiscal years ending December 31, 2009 and
December 31, 2010; provided, that, if the Leverage Ratio for the fourth quarter
of such fiscal year is less than 4.50:1.00, then, the “Excess Cash Flow
Prepayment Amount” for such fiscal year shall be an amount equal to 50% of
Excess Cash Flow from such fiscal year.

24



--------------------------------------------------------------------------------



 



     “Excess Cash Flow Prepayment Date” means the date that is 90 days after the
end of each of the Company’s fiscal years ending December 31, 2009 and
December 31, 2010.
     “Excess Proceeds” means the Net Cash Proceeds from any issuance or
incurrence of any Debt or Equity Issuance not required to be used to prepay the
Bank Obligations pursuant to Section 2.04(b)(iii) and 2.04(b)(iv) of the Bank
Agreement or the Obligations pursuant to paragraph 4A(ii)(c) and 4A(ii)(d).
     “Hydrocarbon Cash Collateral” means the amount of cash and Permitted
Investments pledged and deposited with or delivered to a Person by the Company
or any Subsidiary as collateral for obligations of the Company or any Subsidiary
under any Hydrocarbon Hedge Agreements.
     “Interest Charge Coverage Ratio” means, for the Company and its
Subsidiaries on a Consolidated basis, as of the end of any fiscal quarter, the
ratio of (a) EBITDA for the four-fiscal quarter period then ended to (b) Cash
Interest Expenses for the four-fiscal quarter period then ended.
     “Interest Expense” means, for the Company and its Subsidiaries determined
on a Consolidated basis, for any period, the total interest, letter of credit
fees, and other fees incurred in connection with any Debt for such period
(excluding all Costs of Amendments), whether paid or accrued, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, all as
determined in conformity with GAAP. For purposes of calculating the Interest
Charge Coverage Ratio, Interest Expense shall be calculated by deducting, to the
extent previously included in the calculation for any relevant period, the
amount of interest incurred by the Company in connection with (a) advances under
the Bank Agreement that have been prepaid pursuant to Section 2.04(b)(ii) of the
Bank Agreement and (b) the principal amount of Notes that have been prepaid
pursuant to paragraph 4A(ii)(a), in both instances, during the period commencing
on the first day of such period to and including the date of such prepayment.
     “Leverage Fee” shall have the meaning specified in paragraph 5S.
     “Leverage Ratio” means, for the Company and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Funded
Debt for the Company and its Subsidiaries on a Consolidated basis as of the end
of such fiscal quarter to (b) EBITDA for the four fiscal quarters then ended,
provided, however, the outstanding principal amount of the PIK Notes and the
incurrence of any obligation to pay the Leverage Fee and the Bank Leverage Fee
shall not be included in the definition of Funded Debt for the calculation of
the Leverage Ratio.
     “Leverage Fee Grid” means the grid set forth below, which is used to
determine the Leverage Fee payable by the Company pursuant to paragraph 5S:

25



--------------------------------------------------------------------------------



 



                              Leverage Fee Payable             Under this
Agreement             (based on the aggregate             outstanding principal
    Cumulative Prepayments   amount of the Notes     Under this Agreement and  
(other than PIK Notes)) Period Ending   Bank Agreement   and the Bank Agreement
September 30, 2009
  $ 100,000,000       1.00 %
December 31, 2009
  $ 200,000,000       1.00 %
March 31, 2010
  $ 300,000,000       2.00 %

     “Material Subsidiary” means a Subsidiary of the Company having: either
(a) 1% or more of EBITDA for the four fiscal quarter period ending as of the
most recent fiscal quarter for which the Company has delivered financial
statements pursuant to paragraph 5A(i) or (ii); or (b) 1% of the book value of
the Consolidated assets of the Company and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Company has delivered financial
statements pursuant to paragraph 5A(i) or (ii); provided, however, to the extent
that executing a Guaranty would result in adverse tax consequences with respect
to any non-operating Subsidiary listed on Schedule 10B(4) hereto on the
Amendment No. 4 Effective Date (as reasonably determined by the Company), such
non-operating Subsidiary shall not be considered a “Material Subsidiary” unless
such non-operating Subsidiary has (i) 5% or more of EBITDA for the four fiscal
quarter period ending as of the most recent fiscal quarter for which the Company
has delivered financial statements pursuant to paragraph 5A(i) or (ii) or
(ii) 5% of the book value of the Consolidated assets of the Company and its
Subsidiaries as of the end of the most recent fiscal quarter for which the
Company has delivered financial statements pursuant to paragraph 5A(i) or (ii).
     “Minimum Quarterly Distributions” shall have the meaning set forth in
Section 1.1 of the Company Partnership Agreement.
     “Net Cash Proceeds” means (a) in connection with any Asset Disposition or
Recovery Event, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset
Disposition or Recovery Event, net of attorneys’ fees, accountants’ fees,
investment banking fees and insurance consultant fees, amounts required to be
applied to the repayment of Debt secured by a Lien permitted hereunder on any
asset which is the subject of such Asset Disposition or Recovery Event (other
than any Lien pursuant to a Security Document) and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof within two years of the
date of the relevant Asset Disposition or Recovery Event as a result of any gain
recognized in connection therewith (after taking into account any applicable tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of debt securities or instruments or the incurrence of
loans or Equity Issuance, the cash proceeds or cash equivalents received from
such issuance or incurrence or Equity Issuance, net of

26



--------------------------------------------------------------------------------



 



attorneys’ fees, investment banking fees, brokerage, finder’s or similar fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
     “Newly Acquired Real Property Report” shall have the meaning specified in
paragraph 5A(xii).
     “Obligations” means all present and future indebtedness, liabilities and
obligations of any kind and nature whatsoever of the Company or any Subsidiary,
including, without limitation, default interest, interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Notes and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company or any Subsidiary,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, that arise under, out of, or
in connection with, this Agreement or any other Loan Document, the Notes or any
other document made, delivered or given in connection therewith, whether on
account of principal, interest, Yield-Maintenance Amount, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Collateral Agent and the Holders that are
required to be paid by the Company and the Guarantors pursuant to the terms of
the Loan Documents or this Agreement).
     “Perfection Report” shall have the meaning specified in Amendment No. 4.
     “PIK Note Maturity Date” means the date that is 180 days after the
Refinancing Date.
     “PIK Notes” shall have the meaning specified in paragraph 1H(6).
     “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation proceeding relating to any asset of the
Company or any of its Subsidiaries, in which the subject property either
(a) generates EBITDA greater than or equal to 1% of EBITDA for the four fiscal
quarter period ending as of the most recent fiscal quarter for which the Company
has delivered financial statements pursuant to paragraph 5A(i) or (ii) or
(b) has an aggregate book value greater than 1% of the book value of the
Consolidated assets of the Company and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Company has delivered financial
statements pursuant to paragraph 5A(i) or (ii); provided, that, no such
settlement or payment shall be excluded as a “Recovery Event” if resulting in a
permanent reduction in the lending commitments under the Bank Agreement.
     “Refinancing Date” means the earlier of (i) June 29, 2011 and (ii) the Bank
Agreement Refinancing Date.

27



--------------------------------------------------------------------------------



 



     “Reinvestment Deferred Amount” with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Subsidiaries
in connection therewith that are not required to be applied to prepay the Notes
pursuant to paragraph 4A(ii)(a) or the Bank Obligations as a result of the
delivery of a Reinvestment Notice.
     “Reinvestment Event” means any Recovery Event in respect of which a
Reinvestment Notice has been delivered.
     “Reinvestment Notice” means a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Company (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Recovery Event to
acquire assets useful in its business and/or to repair Property, as applicable.
     “Related PIK Notes” means, with respect to any Notes of any Series, the PIK
Note of the Series with the same alphabetical designation as such Note issued
with respect to such Note on the Amendment No. 4 Effective Date.
     “Required Holder(s)” means the Holder or Holders of at least 50.1% of the
aggregate principal amount of the Notes outstanding at such time; provided,
that, so long as there are at least two Holders each of which holds at least
$15,000,000 principal amount of Series F Notes who were Holders of Series F
Notes as of the Amendment No. 4 Effective Date, then any vote of Required
Holder(s) must include at least two Holders each of which holds at least
$15,000,000 of Series F Notes who were Holders of Series F Notes as of the
Amendment No. 4 Effective Date. Each group of Holders who are Affiliated will be
considered one Holder for this purpose.
     “Series A PIK Notes” shall have the meaning specified in paragraph 1H(1).
     “Series B PIK Notes” shall have the meaning specified in paragraph 1H(2).
     “Series C PIK Notes” shall have the meaning specified in paragraph 1H(3).
     “Series D PIK Notes” shall have the meaning specified in paragraph 1H(4).
     “Series E PIK Notes” shall have the meaning specified in paragraph 1H(5).
     “Series F PIK Notes” shall have the meaning specified in paragraph 1H(6).
          (hh) Paragraph 10B. Other Terms. Paragraph 10B of the Agreement is
hereby further amended by deleting the following terms therefrom:
          “Acquisition Adjustment Period”
          “Collateral Release Date”
          “Excess Leverage Fee”

28



--------------------------------------------------------------------------------



 



          “Proposed Prepayment Date”
          “RBC Event”
          “RBC Fee”
          “Scheduled Completion Date”
          “Senior Leverage Ratio”
          (ii) Paragraph 11C. Consents to Amendments. Paragraph 11C of the
Agreement is hereby amended by deleting the word “decrease” before the words
“the rate” in the first sentence of such paragraph.
          (jj) Paragraph 11T. Release of Collateral. Paragraph 11T of the
Agreement is hereby amended and restated in its entirety as follows:
          “11T. [Intentionally Deleted].”
          (kk) Exhibits A-1 through A-5 to the Agreement. Exhibits A-1, A-2,
A-3, A-4 and A-5 shall be amended and restated in their entirety as Exhibits
A-1-A, A-2-A, A-3-A, A-4-A and A-5-A attached hereto.
          (ll) New Exhibits to the Agreement. The Agreement is hereby amended by
adding the following new Exhibits A-1-B, A-2-B, A-3-B, A-4-B, A-5-B and A-6-B
thereto to read as set forth in Exhibits A-1-B, A-2-B, A-3-B, A-4-B, A-5-B and
A-6-B attached hereto.
          (mm) New Schedules to the Agreement. The Agreement is hereby amended
by adding the following new Schedules 5A and 10B(4) thereto to read as set forth
in Schedules 5A and 10B(4) attached hereto.
     2. Representations and Warranties. In order to induce the Holders to enter
into this Amendment, the Company hereby represents and warrants as follows:
     (a) The execution, delivery and performance by the Company and the
Guarantors of this Amendment, the Agreement, as amended hereby, and each of the
documents described in paragraph 3 hereof to which each is a party, have in each
case been duly authorized by all necessary limited liability company, limited
partnership or other organizational action and do not and will not (i)
contravene the terms of the Company Partnership Agreement or the partnership or
limited liability company agreement or certificate of formation (or other
organizational documents) of the General Partner, the Company or any of their
Subsidiaries, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any document evidencing any contractual
obligation to which the General Partner, the Company or any of their
Subsidiaries is a party and which could subject any holder of Notes to any
liability, (iii) conflict with or result in any breach or contravention of any
order, injunction, writ or decree of any governmental authority binding on the
General Partner, the Company, any of their Subsidiaries or their respective
properties, (iv) violate any applicable law binding on or affecting the General

29



--------------------------------------------------------------------------------



 



Partner, the Company or any of their Subsidiaries, or (v) adversely affect the
enforceability of any Lien of the Security Documents.
     (b) Each of the representations and warranties contained in paragraph 8 of
the Agreement is true and correct in all material respects on and as of the date
hereof, and will be true and correct in all material respects immediately upon,
and as of the date of, the effectiveness of this Amendment in each case except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) with respect to the last sentence of
paragraph 8B of the Agreement.
     (c) On and as of the date hereof, and after giving effect to this
Amendment, no Default or Event of Default exists under the Agreement.
     (d) No Governmental Action or consent of any other Person under any
agreement to which the Company or any of its Subsidiaries is a party (other than
consents that have been obtained) is required for the due execution, delivery or
performance by the Company or the Guarantors of this Amendment, the Agreement,
as amended hereby, or each of the documents described in paragraph 3 hereof to
be executed by the Company or any Guarantor.
     (e) This Amendment, the Agreement, as amended hereby, and each of the
documents described in paragraph 3 hereof to be executed by the Company or any
Guarantor, constitute legal, valid and binding obligations of the Company or
such Guarantor, as applicable, enforceable against the Company or such
Guarantor, as applicable, in accordance with their respective terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally or by
general principles of equity (regardless of whether such enforceability is
considered in any proceeding in law or in equity).
     (f) The quarterly and annual financial statements most recently delivered
to each Holder pursuant to paragraphs 5A(i) and 5A(ii) of the Agreement fairly
present the Consolidated financial condition of the Company and its Subsidiaries
as of the respective dates thereof and the Consolidated results of the
operations of the Company and its Subsidiaries for the respective fiscal periods
ended on such dates, all in accordance with GAAP applied on a consistent basis
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of the quarterly financial statements). Since September 30, 2008, no
Material Adverse Effect has occurred. The Company and its Subsidiaries have no
material contingent liabilities except as disclosed in such financial statements
or the notes thereto.
     (g) There is no pending or, to the knowledge of the Company, threatened
action or proceeding affecting the Company or any Subsidiary before any
Governmental Person, referee or arbitrator that could reasonably be expected to
have a Material Adverse Effect.
     (h) Neither the Company, the General Partner, the Ultimate General Partner
nor any of their Subsidiaries have paid, or agreed to pay, any fees or other
compensation to the lenders under the Bank Agreement for or with respect to the
Amendment to Bank Agreement (as defined below) except for the fees and other
compensation payable as set forth in the Bank Agreement,

30



--------------------------------------------------------------------------------



 



as amended by the Amendment to Bank Agreement, and an amendment fee of 0.50% of
the amount of the Commitments (as defined in the Bank Agreement as in effect on
the date hereof) of the lenders under the Bank Agreement executing the Amendment
to Bank Agreement and the reimbursement of legal fees and expenses incurred in
connection with the Amendment to Bank Agreement.
     (i) As of the date hereof, the Company has no (a) Material Subsidiaries
other than those listed on Schedule 2(a) attached hereto and (b) non-Material
Subsidiaries other than those listed on Schedule 2(b) attached hereto.
     3. Conditions to Effectiveness. When each of the following conditions have
been satisfied the amendments to the Agreement in paragraph 1 shall become
effective as of the date (the “Amendment No. 4 Effective Date”) first above
written:
     (a) Each Holder shall have received the following, each to be dated the
date of execution and delivery thereof unless otherwise indicated, and each to
be in form and substance satisfactory to the Required Holder(s) and executed and
delivered by each of the parties thereto:
     (i) this Amendment, duly executed by the Company, the Guarantors and the
Holders;
     (ii) an executed copy of an amendment to the Bank Agreement providing for
amendments to the Bank Agreement substantially the same as the amendments to the
Agreement as set forth in this Amendment (the “Amendment to Bank Agreement”);
     (iii) an executed copy of an amendment to the Intercreditor Agreement;
     (iv) a completed and duly executed copy of a Perfection Certificate
executed by the Company (the “Perfection Certificate”);
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company
and each Guarantor as the Required Holder(s) may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which the Company and such Guarantor is a party or
is to be a party;
     (vi) such documents and certifications as the Required Holder(s) may
reasonably require to evidence that the Company and each Guarantor is duly
organized or formed, and that the Company and each Guarantor is validly
existing, in good standing and qualified to engage in business; and
     (vii) such other documents, instruments and certificates as reasonably
requested by the Required Holder(s).
     (b) each Holder shall have received a payment of an amendment fee in an
amount equal to 0.50% times the aggregate principal amount of the Notes held by
such Holder on the date of this Amendment, which receipt shall, for purposes of
determining satisfaction of this

31



--------------------------------------------------------------------------------



 



condition precedent (but not for the purpose of determining whether such
amendment fee was actually received by such Holder), absent manifest error, be
conclusively determined upon the Company providing the Holders’ special counsel
in connection with this Amendment with Federal reference numbers evidencing such
payments (and the Company hereby agrees to pay each Holder such amendment fee on
or before the Amendment No. 4 Effective Date).
     (c) The Company shall have paid the expenses of the special counsel to the
Holders referred to in paragraph 5(c).
     (d) The representations and warranties set forth in paragraph 2 of this
Amendment shall be true and correct on and as of the date hereof.
     4. Release. As a material part of the consideration for the Holders
entering into this Amendment, the Company and each Guarantor executing this
Amendment (collectively “Releasor”) agree as follows (the “Release Provision”):
     (a) Releasor hereby releases and forever discharges each Holder and each
Holder’s predecessors, successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as “Noteholder Group”) jointly and severally from any
and all claims, counterclaims, demands, damages, suits, actions, and causes of
action of any nature whatsoever occurring prior to the date hereof, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, presently possessed, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted (“Claims”), which Releasor
may have or claim to have against any of Noteholder Group, in each case to the
extent such Claims arose out of or relate to the Agreement or the transactions
contemplated thereby; except, as to any member of the Noteholder Group, to the
extent that any such Claims results from any of gross negligence or willful
misconduct of that member.
     (b) Releasor agrees not to sue any of Noteholder Group or in any way assist
any other person or entity in suing Noteholder Group with respect to any claim
released herein. The Release Provision may be pleaded as a full and complete
defense to, and may be used as the basis for an injunction against, any action,
suit, or other proceeding which may be instituted, prosecuted, or attempted in
breach of the release contained herein.
     (c) Releasor acknowledges, warrants, and represents to Noteholder Group
that:
     (i) Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and discussed the Release
Provision with Releasor. Before execution of this Amendment, Releasor has had
adequate opportunity to make whatever investigation or inquiry it may deem
necessary or desirable in connection with the subject matter of the Release
Provision.

32



--------------------------------------------------------------------------------



 



     (ii) Releasor is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Releasor
acknowledges that Noteholder Group has not made any representation with respect
to the Release Provision except as expressly set forth herein.
     (iii) Releasor has executed the Release Provision with the understanding
that the Holders are relying on it in agreeing to enter into this Agreement and
that the Holders would not execute this Amendment unless Releasor executed the
Release Provision.
     (iv) Releasor is the sole owner of the claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other person or entity (other than the conveyance
pursuant to the Security Documents).
     (d) Releasor understands that the Release Provision was a material
consideration in the agreement of each Holder to enter into this Amendment.
     (e) It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed strictly in accordance with its
terms.
     (f) If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.
     5. Miscellaneous.
     (a) Effect on Agreement. On and after the Amendment No. 4 Effective Date,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, or
words of like import referring to the Agreement and each reference in the Notes
and all other documents executed in connection with the Agreement to “the
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Agreement shall mean the Agreement as amended by this Amendment. The Agreement,
as amended by this Amendment, is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy under the Agreement nor constitute a waiver of any
provision of the Agreement. Without limiting the generality of the foregoing,
nothing in this Amendment shall be deemed to (i) constitute a waiver of
compliance or consent to noncompliance by the Company or any other Person with
respect to any term, provision, covenant or condition of the Agreement or any
other Loan Document or (ii) prejudice any right or remedy that any holder of
Notes may now have or may have in the future under or in connection with the
Agreement or any other Loan Document.
     (b) Counterparts. This Amendment may be executed in any number of
counterparts (including those transmitted by facsimile) and by any combination
of the parties hereto in separate counterparts, each of which counterparts shall
be an original and all of which taken together shall constitute one and the same
Amendment. Delivery of this Amendment may be made by facsimile transmission of a
duly executed counterpart copy hereof.
     (c) Expenses. The Company confirms its agreement, pursuant to paragraph 11B
of

33



--------------------------------------------------------------------------------



 



the Agreement, to pay promptly all out-of-pocket expenses of the Holders related
to the preparation, negotiation, reproduction, execution and delivery of this
Amendment and all matters contemplated hereby and thereby, including without
limitation all fees and out-of-pocket expenses of the Holders’ special counsel.
     (d) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.
     (e) Affirmation of Obligations. Notwithstanding that such consent is not
required under the Guaranties, each of the Guarantors consents to the execution
and delivery of this Amendment by the parties hereto. As a material inducement
to the undersigned to amend the Agreement as set forth herein, each of the
Guarantors respectively (i) acknowledges and confirms the continuing existence,
validity and effectiveness of the Guaranty to which it is a party, and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.
     (f) FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE AGREEMENT AND THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
     (g) Consent to Amendment to Bank Agreement. Each Holder hereby consents to
the terms of the Amendment to Bank Agreement.
{Remainder of this page blank; signature page follows.}

34



--------------------------------------------------------------------------------



 



     If you agree to the terms and provisions hereof, please evidence your
agreement by executing and returning at least one counterpart to the Company at
2501 Cedar Springs, Suite 600, Dallas, Texas 85201.

            Very truly yours,

CROSSTEX ENERGY, L.P.
      By:   Crosstex Energy GP, L.P.,
its general partner
      By:   Crosstex Energy GP, LLC,
its general partner
      By:   /s/ Michael Garberding         Name:   Michael Garberding       
Title:   Vice President — Finance     

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



Agreed to as of the Amendment No. 4 Effective Date:

          PRUDENTIAL INVESTMENT MANAGEMENT, INC.
      By:   /s/ Timothy M. Laczowski         Vice President                THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA
      By:   /s/ Timothy M. Laczowski         Vice President                PRUCO
LIFE INSURANCE COMPANY
      By:   /s/ Timothy M. Laczowski         Vice President                PRUCO
LIFE INSURANCE COMPANY OF NEW JERSEY
      By:   /s/ Timothy M. Laczowski         Vice President        GIBRALTAR
LIFE INSURANCE CO., LTD.

    By:   Prudential Investment Management (Japan), Inc.,
as Investment Manager
      By:   Prudential Investment Management, Inc.,
as Sub-Adviser
      By:   /s/ Timothy M. Laczowski         Vice President       

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



          RGA REINSURANCE COMPANY
      By:   Prudential Private Placement Investors,
L.P. (as Investment Advisor)
      By:   Prudential Private Placement Investors, Inc.
(as its General Partner)
      By:   /s/ Timothy M. Laczowski         Vice President               
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
      By:   Prudential Investment Management, Inc.,
as Investment Manager
      By:   /s/ Timothy M. Laczowski         Vice President               
ZURICH AMERICAN INSURANCE COMPANY
      By:   Prudential Private Placement Investors,
L.P. (as Investment Advisor)
      By:   Prudential Private Placement Investors, Inc.
(as its General Partner)
      By:   /s/ Timothy M. Laczowski         Vice President               

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



          THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
      By:   Prudential Investment Management (Japan), Inc.,
as Investment Manager
      By:   Prudential Investment Management, Inc.,
as Sub-Adviser
      By:   /s/ Timothy M. Laczowski         Vice President               
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
      By:   Prudential Investment Management, Inc.,
as investment manager
      By:   /s/ Timothy M. Laczowski         Vice President                MTL
INSURANCE COMPANY
      By:   Prudential Private Placement Investors, L.P.
(as Investment Advisor)
      By:   Prudential Private Placement Investors, Inc.
(as its General Partner)
      By:   /s/ Timothy M. Laczowski         Vice President               

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



              ING USA ANNUITY AND LIFE INSURANCE COMPANY
ING LIFE INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY
SECURITY LIFE OF DENVER INSURANCE COMPANY    
 
            By:   ING Investment Management LLC, as Agent    
 
            By:   /s/ Christopher P. Lyons              
 
  Name:   Christopher P. Lyons    
 
  Title   Senior Vice President    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



              JOHN HANCOCK LIFE INSURANCE COMPANY    
 
            By:   /s/ Adam T. Wise              
 
  Name:   Adam T. Wise    
 
  Title:   Director    
 
            JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY    
 
            By:   /s/ Adam T. Wise              
 
  Name:   Adam T. Wise    
 
  Title:   Authorized Signatory    
 
            JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)    
 
            By:   /s/ Adam T. Wise              
 
  Name:   Adam T. Wise    
 
  Title:   Authorized Signatory    
 
            SIGNATURE 7 L.P.    
 
            By:    Hancock Capital Investment Management, LLC,
as Portfolio Advisor    
 
            By:   /s/ E. Kendall Hines, Jr.              
 
  Name:   E. Kendall Hines, Jr.    
 
  Title:   Senior Managing Director    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



              GENWORTH LIFE AND ANNUITY INSURANCE COMPANY
(as successor by merger to First Colony Life Insurance Company)
 
            By:   /s/ John R. Endres              
 
  Name:   John R. Endres    
 
  Title:   Investment Officer    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



              TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
 
            By:   /s/ Lisa M. Ferraro              
 
  Name:   LISA M. FERRARO    
 
  Title:   DIRECTOR    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



              METROPOLITAN LIFE INSURANCE COMPANY
 
            METLIFE INVESTORS USA INSURANCE COMPANY
by Metropolitan Life Insurance Company, its investment manager
 
            METLIFE INSURANCE COMPANY OF CONNECTICUT
by Metropolitan Life Insurance Company, its investment manager
 
            METLIFE LIFE AND ANNUITY COMPANY OF CONNECTICUT
by Metropolitan Life Insurance Company, its investment manager
 
            By:   /s/ Judith A. Gulotta              
 
  Name:   Judith A. Gulotta    
 
  Title:   Managing Director    
 
            (executed by Metropolitan Life Insurance Company (i) as to itself as
a Purchaser and (ii) as investment manager to MetLife Investors USA Insurance
Company as a Purchaser, MetLife Insurance Company of Connecticut as a Purchaser
and MetLife Life and Annuity Company of Connecticut as a Purchaser)    

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



Agreed to and acknowledged by each of the undersigned for the purposes set forth
in paragraphs 4 and 5(e) hereof:

            GUARANTORS:

CROSSTEX ACQUISITION MANAGEMENT, L.P.
CROSSTEX MISSISSIPPI PIPELINE, L.P.
CROSSTEX ALABAMA GATHERING SYSTEM, L.P.
CROSSTEX MISSISSIPPI INDUSTRIAL GAS
SALES, L.P.
CROSSTEX GULF COAST TRANSMISSION LTD.
CROSSTEX GULF COAST MARKETING LTD.
CROSSTEX CCNG GATHERING LTD.
CROSSTEX CCNG PROCESSING LTD.
CROSSTEX CCNG TRANSMISSION LTD.
CROSSTEX TREATING SERVICES, L.P.
CROSSTEX NORTH TEXAS PIPELINE, L.P.
CROSSTEX NORTH TEXAS GATHERING, L.P.
CROSSTEX NGL MARKETING, L.P.
CROSSTEX NGL PIPELINE, L.P.
      By:   Crosstex Energy Services GP, LLC
Sole General Partner of each above limited partnership             By:   /s/
Michael Garberding         Name:   Michael Garberding        Title:   Vice
President — Finance        CROSSTEX ENERGY SERVICES, L.P.
      By:   Crosstex Operating GP, LLC,
its general partner               By:   /s/ Michael Garberding         Name:  
Michael Garberding        Title:   Vice President — Finance     

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



            CROSSTEX OPERATING GP, LLC
CROSSTEX ENERGY SERVICES GP, LLC
CROSSTEX LIG, LLC
CROSSTEX TUSCALOOSA, LLC
CROSSTEX LIG LIQUIDS, LLC
CROSSTEX PROCESSING SERVICES, LLC
CROSSTEX PELICAN, LLC
      By:   /s/ Michael Garberding         Name:   Michael Garberding       
Title:   Vice President — Finance        SABINE PASS PLANT FACILITY JOINT
VENTURE
      By:   Crosstex Processing Services, LLC,
as general partner
and       By:   Crosstex Pelican, LLC, as general partner               By:  
/s/ Michael Garberding         Name:   Michael Garberding        Title:   Vice
President — Finance     

Signature Page to Letter Amendment No. 4

 



--------------------------------------------------------------------------------



 



Exhibit A
Holders
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
PRUCO LIFE INSURANCE COMPANY
PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY
GIBRALTAR LIFE INSURANCE CO., LTD.
RGA REINSURANCE COMPANY
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY
THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
MTL INSURANCE COMPANY
ING USA ANNUITY AND LIFE INSURANCE COMPANY
ING LIFE INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY
SECURITY LIFE OF DENVER INSURANCE COMPANY
JOHN HANCOCK LIFE INSURANCE COMPANY
JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)
SIGNATURE 7 L.P.
FIRST COLONY LIFE INSURANCE COMPANY
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
METROPOLITAN LIFE INSURANCE COMPANY
METLIFE INVESTORS USA INSURANCE COMPANY
METLIFE INSURANCE COMPANY OF CONNECTICUT
METLIFE LIFE AND ANNUITY COMPANY OF CONNECTICUT
Signature Page to Letter Amendment No. 4

 